Bloodworth, J.
1. “Statutes regulating the drawing of jurors are generally regarded as directory merely, and where there has been substantial compliance with legal requirements, any irregularity in the drawing which can not affect the right to a trial by a fair and impartial jury furnishes no ground for challenging the array.” Governor v. State, 5 Ga. App. 357 (63 S. E. 241). See also, in this connection, Woolfolk v. State, 85 Ga. 69 (5, 6, 7) (11 S. E. 814); Crawford v. State, 81 Ga. 708; Garter v. State, 56 Ga. 463 (2). Under the foregoing ruling and the facts of the instant eases, the overruling of the challenge to the array of the jurors was not error for any reason assigned in the challenge.
2. In neither case was the evidence adduced upon the trial sufficient to authorize a verdict of voluntary manslaughter; and therefore the court erred in overruling the motions for a new trial.

Judgments reversed.


Broyles, O. J., and Lulce, J., concur.